       Case 1:21-cv-00022-JRH-BKE Document 4 Filed 02/24/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

TRIVAR MARQUETTE SCRIVEN,                      )
                                               )
              Petitioner,                      )
                                               )
       v.                                      )           CV 121-022
                                               )            (Formerly CR 119-111)
UNITED STATES OF AMERICA,                      )
                                               )
              Respondent.                      )
                                          _________

                                          ORDER
                                          _________

       Petitioner, an inmate at Edgefield Correctional Institution in Edgefield, South

Carolina, filed a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence.

The Clerk of Court SHALL SERVE the United States Attorney with this Order and a copy

of the § 2255 motion. 1 (Doc. no. 1.) The Court DIRECTS Respondent to file an answer or

response within sixty days of the date of this Order, and Petitioner shall furnish the United

States Attorney in Augusta, Georgia, with copies of all future motions or papers filed in this

case. No discovery shall be had by either party without leave of Court.



       1
        The record reflects Petitioner did not sign the § 2255 motion originally submitted, and
the Clerk of Court issued a deficiency notice. (See doc. nos. 1, 2.) Petitioner responded with a
signed motion, which the Clerk of Court docketed as a separate response rather than making it an
attachment to the original motion. (Doc. no. 3.) As the original motion and the signed version
are identical in substance, for ease of reference, the Court will cite to the original submission
when referencing Petitioner’s § 2255 motion.
       Case 1:21-cv-00022-JRH-BKE Document 4 Filed 02/24/21 Page 2 of 3




       Petitioner also requested appointment of counsel.       (Doc. no. 1-1.)    There is no

automatic constitutional right to counsel in habeas proceedings. See Pennsylvania v. Finley,

481 U.S. 551, 555 (1987); United States v. Webb, 565 F.3d 789, 794 (11th Cir. 2009) (citing

Barbour v. Haley, 471 F.3d 1222, 1227 (11th Cir. 2006)); Hooks v. Wainwright, 775 F.2d

1433, 1438 (11th Cir. 1985). Under 18 U.S.C. § 3006A(a)(2)(B), the Court may appoint

counsel for an indigent litigant seeking relief under 28 U.S.C. § 2255, but such requests are

discretionary when “due process or the ‘interests of justice’” so require. Hooks, 775 F.2d at

1438; Norris v. Wainwright, 588 F.2d 130, 133 (5th Cir. 1979) 2; see also 28 U.S.C. §

2255(g) and Rule 8(c) of the Rules Governing Section 2255 Cases in the United States

District Courts (authorizing appointment of counsel pursuant to 18 U.S.C. § 3006A if

evidentiary hearing warranted). Moreover, appointment of counsel is “a privilege that is

justified only by exceptional circumstances[.]” McCall v. Cook, 495 F. App’x 29, 31 (11th

Cir. 2012) (per curiam). In sum, “[e]xcept in rare and extraordinary cases where due process

principles of fundamental fairness would be violated if counsel is not appointed, there is no

federal constitutional right” to appointed counsel.        Donald E. Wilkes, Jr., Federal

Postconviction Remedies and Relief Handbook § 2.2, at 191 (2017 ed.).

       The Court does not find any exceptional circumstances justifying the appointment of

counsel. See McCall, 495 F. App’x at 31. Petitioner has had no problem communicating

with the Court and presenting his arguments for relief, as well as understanding and timely


       2
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all Fifth Circuit decisions that were handed down
prior the close of business on September 30, 1981.

                                              2
       Case 1:21-cv-00022-JRH-BKE Document 4 Filed 02/24/21 Page 3 of 3




responding to a deficiency notice issued by the Clerk of Court. (See doc. nos. 2, 3.)

Therefore, the Court DENIES the request for appointment of counsel. (Doc. no. 1-1.)

      SO ORDERED this 24th day of February, 2021, at Augusta, Georgia.




                                            3
